DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 7 is directed to the method of claim 5 but claim 5 is directed to an electrical energy store.  Claim 6 appears to describe the method to which claim 7 is directed.  Appropriate correction is required.  For the purpose of examination, claim 7 is interpreted as depending on the method of claim 6.  To note, claims 8-9 are consequently rejected due to their dependence on claim 7.
	Additionally, claim 7 states that for each storage module “the respective storage module types” of a plurality of temperature sensors are detected for each storage module.  It appears that the limitation “the respective storage module types” should be revised to “the respective temperature sensor types” which is previous described in claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being obvious in view of Seo et al. (US 2005/0231169 – hereinafter “Seo”) and Taylor (US 2008/0079446).

Per claim 1, Seo teaches an electrical energy store, comprising:
a plurality of storage modules (Fig. 1; battery modules 7; ¶38), which are connected electrically in series or in parallel and which each have a plurality of storage cells (Fig. 2; batteries 2; ¶38) connected electrically in series or in parallel (A plurality of batteries 2 are serially connected to form a battery module 7 and a plurality of battery modules 7 are serially connected in a battery apparatus 1 (Figs. 1-2; ¶37-38)),
wherein the storage modules each have at least one temperature sensor string having a temperature sensor (Fig. 2; temperature sensors 3; ¶38) in a form of a temperature-dependent resistor for measuring the storage module temperature (Temperature sensors 3 are thermally coupled one-to-one to the batteries 2 and may be a device whose electrical resistance changes with temperature, such as a thermistor (Fig. 2; ¶39)); and
a battery control unit, which is connected to the temperature sensors by way of the temperature sensor strings and which determines temperatures present at the respective temperature sensors based on resistance values of the temperature sensor strings (A temperature detection circuit 4 detects the electrical resistances of the temperature sensors 3 and, based on the detected electrical resistances, the temperature of a battery 2 is detected (¶42 and 70)).

However, Seo does not explicitly teach the electrical energy store wherein the battery control unit is adapted to determine a storage module type based on the measured resistance values of the temperature sensor strings.
In contrast, Taylor teaches a system for identifying a temperature dependent resistive device and states that, to minimize components, temperature sensing techniques and identification techniques are combined such that each type of battery module includes a thermistor circuit having different characteristics, such as resistance to temperature relationships, to allow a communication device to identify a particular battery module that is connected (¶2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrical energy store of Seo such that a storage module type is determined based on the measured resistance values of the temperature sensor strings.  One of ordinary skill would make such a modification for the purpose of minimizing the number of components by combining temperature sensing techniques and identification techniques (Taylor; ¶2).

Per claim 2, Seo in view of Taylor teaches the electrical energy store according to claim 1, wherein the storage modules each have a plurality of temperature sensor strings having temperature sensors, and the battery control unit is adapted to determine a respective temperature sensor type of the temperature sensors based on the measured resistance values of the temperature sensor strings and to determine the storage module type for each storage module from a combination of the temperature sensor types (In Seo in view of Taylor, the type of the connected battery module 7 is determined based on the particular resistance value of the thermistor thermally coupled to the battery module 7 (Taylor; ¶2)).

Per claim 3, Seo in view of Taylor teaches the electrical energy store according to claim 2, wherein the temperature sensor types differ in delivering different resistance values at a particular temperature (In Seo in view of Taylor, the type of the connected battery module 7 is determined based on the particular resistance to temperature relationship of the thermistor thermally coupled to the battery module 7 (Taylor; ¶2)).

Per claim 5, Seo in view of Taylor teaches the electrical energy store according to claim 1, wherein the storage modules each have a plurality of temperature sensor strings having temperature sensors, and the battery control unit is adapted to determine a storage module type for each storage module based on measured resistance values of the temperature sensor strings and from a combination of the resistance values (In Seo in view of Taylor, the type of the connected battery module 7 is determined based on the particular resistance value of the thermistor thermally coupled to the battery module 7 (Taylor; ¶2)).

Per claim 6, Seo teaches a method for identifying a storage module type of an electrical energy store, which has a plurality of storage modules (Fig. 1; battery modules 7; ¶38), which are connected electrically in series or in parallel and which each have a plurality of storage cells (Fig. 2; batteries 2; ¶38) connected electrically in series or in parallel (A plurality of batteries 2 are serially connected to form a battery module 7 and a plurality of battery modules 7 are serially connected in a battery apparatus 1 (Figs. 1-2; ¶37-38)), the method comprising:
detecting a resistance value in each case of at least one temperature sensor string having a temperature sensor (Fig. 2; temperature sensors 3; ¶38) for measuring the storage module temperature (Temperature sensors 3 are thermally coupled one-to-one to the batteries 2 and may be a device whose electrical resistance changes with temperature, such as a thermistor (Fig. 2; ¶39)); and 
determining temperatures present at the respective temperature sensors by way of a battery control unit based on the resistance values of the temperature sensor strings (A temperature detection circuit 4 detects the electrical resistances of the temperature sensors 3 and, based on the detected electrical resistances, the temperature of a battery 2 is detected (¶42 and 70)). 

However, Seo does not explicitly teach the method comprising determining a storage module type for each storage module based on the resistance value of the at least one temperature sensor string.
In contrast, Taylor teaches a system for identifying a temperature dependent resistive device and states that, to minimize components, temperature sensing techniques and identification techniques are combined such that each type of battery module includes a thermistor circuit having different characteristics, such as resistance to temperature relationships, to allow a communication device to identify a particular battery module that is connected (¶2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Seo such that a storage module type is determined based on the measured resistance values of the temperature sensor strings.  One of ordinary skill would make such a modification for the purpose of minimizing the number of components by combining temperature sensing techniques and identification techniques (Taylor; ¶2).

Per claim 7, Seo in view of Taylor teaches the method according to claim 5, wherein in the step of determining the storage module type: a respective temperature sensor type of the temperature sensor is determined based on the measured resistance value of the associated temperature sensor string, for each storage module the respective storage module types of a plurality of temperature sensors are detected for each storage module, and the storage module type is determined from a combination of the temperature sensor types for each storage module (In Seo in view of Taylor, the type of the connected battery module 7 is determined based on the particular resistance value of the thermistor thermally coupled to the battery module 7 (Taylor; ¶2)).

Per claim 8, Seo in view of Taylor teaches the method according to claim 7, wherein, when the temperature sensor types are determined, the temperature sensor types are distinguished in terms of their resistance values at a particular temperature (In Seo in view of Taylor, the type of the connected battery module 7 is determined based on the particular resistance to temperature relationship of the thermistor thermally coupled to the battery module 7 (Taylor; ¶2)).

Per claim 11, Seo in view of Taylor teaches a motor vehicle comprising an electrical energy store according to claim 1 (Seo; ¶3).


8.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Seo and Taylor, in further view of Fujiwara (US 2012/0050054).

Per claim 10, Seo in view of Taylor does not explicitly teach the method according to claim 6, further comprising: determining whether the storage module type is permitted for the energy store.
In contrast, Fujiwara teaches a method for battery management wherein, if a battery is determined to be non-genuine, a countermeasure is performed (¶50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Seo in view of Taylor such that a determination is made as to whether a battery module is permitted in the battery apparatus.  One of ordinary skill would make such a modification for the purpose of permitting authorized batteries to be used (Fujiwara; ¶50 and 70).


Claim Objections
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 4, the prior art of record is silent on the electrical energy store according to claim 2, wherein the battery control unit is adapted to also determine the storage module type based on a position at which a corresponding temperature sensor type is arranged in the storage module type to be determined.
To note, claim 9 substantially includes the subject matter of claim 8, but is rejected under 35 U.S.C. 112(b).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852